 Case 6:21-cv-00004-ACC-DCI Document 1 Filed 01/04/21 Page 1 of 7 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

                                           CASE NO:

ROBERTO COREANO,

      Plaintiff(s),

      v.

FURNITURE LQUIDATORS
USA INC., and SAJID MUNIR
individually,

      Defendants.

                                     /

           COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

      Plaintiff, ROBERTO COREANO (“Plaintiff”), pursuant to 29 U.S.C. § 216(b), files the

following Complaint against Defendants, FURNITURE LIQUIDATORS USA, INC., (“FLUI”)

and SAJID MUNIR, (“MUNIR”), on behalf of himself, and alleges as follows:

                                         INTRODUCTION

   1. Defendant unlawfully deprived Plaintiff of overtime during the course of his employment

      by unlawfully misclassifying Plaintiff as an independent contractor. This is an action

      arising under the Fair Labor Standards Act (“FLSA”), pursuant to 29 U.S.C. §§ 201–216,

      to recover all wages owed to Plaintiff during the course of his employment.

                                           PARTIES

   2. During all times material hereto, Plaintiff was a resident of Polk County, Florida, over the

      age of 18 years, and otherwise sui juris.
Case 6:21-cv-00004-ACC-DCI Document 1 Filed 01/04/21 Page 2 of 7 PageID 2




 3. During all times material hereto, Defendant, was a Florida for-Profit Corporation operating

      its business at 10407 Rocket Boulevard, Orlando, Florida 32824, and licensed to transact

      business in Florida within the jurisdiction of this Honorable Court.

 4. Defendant was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during all times

      pertinent to the allegations herein.

                               JURISDICTION AND VENUE

 5.   All acts and omissions giving rise to this dispute took place within Lakeland Florida,

      within the jurisdiction of this Honorable Court.

 6. Defendant regularly transacts business in Polk County, Florida, and jurisdiction is therefore

      proper within the Middle District of Florida pursuant to 29 U.S.C. § 216(b) and 28 U.S.C.

      §§ 1331 and 1337.

 7. Venue is also proper within the Middle District of Florida pursuant to 29 U.S.C. § 216(b)

      and 28 U.S.C. § 1391(b).

                                 GENERAL ALLEGATIONS

 8. Defendant is a design furniture store that sells mattresses and furniture for bedrooms, living

      rooms, kitchens, dining areas, outdoor areas, entertainment areas, etc. Defendant also

      provides delivery and installation services of its furniture goods to customers.

 9. Defendant employs individuals such as Plaintiff to provide such delivery and installation

      services to customers within the Orlando area.

                                             FLSA COVERAGE

 10. Defendant is covered under the FLSA through enterprise coverage, as Defendant was

      engaged in interstate commerce during all pertinent times in which Plaintiff was employed.

      More specifically, Defendant’s business and Plaintiff’s work for affected interstate




                                                2
Case 6:21-cv-00004-ACC-DCI Document 1 Filed 01/04/21 Page 3 of 7 PageID 3




    commerce because the goods and materials Plaintiff and other employees used and/or

    handled on a constant and/or continuous basis moved through interstate commerce prior to

    or subsequent to Plaintiff’s use of the same. Accordingly, Defendant was engaged in

    interstate commerce pursuant to 29 U.S.C. § 203(s)(1)(B).

 11. During his employment with Defendant, Plaintiff, and multiple other employees, handled

    and worked with various good and/or materials that have moved through interstate

    commerce, including, but not limited to the following: mattresses, tables, lamps, chairs,

    sofas, beds, bed frames, desks, couches, home décor, frames, mirrors, entertainment sets,

    accent furniture, packing boxes, screw drivers, screws, packing materials, etc.

 12. Defendant regularly employed two (2) or more employees for the relevant time period, and

    these employees handled goods or materials similar to those goods and materials handled

    by Plaintiff, thus making Defendant’s business an enterprise covered by the FLSA.

 13. Upon information and belief, Defendant has grossed in excess of $500,000.00 in 2018 and

    2019, and is expected to gross in excess of $500,000.00 in 2020.

 14. During all material times hereto, Plaintiff was a non-exempt employee of Defendant within

    the meaning of the FLSA.

 15. During this time period, Plaintiff (i) did not have supervisory authority over any

    individuals; (ii) did not make any decisions of importance on behalf of Defendant; and (iii)

    was not required to possess any advanced training, skill, or prolonged education in order

    to perform any of his primary duties and responsibilities.

 16. Moreover, the economic realities of Plaintiff’s work for Defendant rendered Plaintiff an

    employee and not an independent contractor. Defendant provided Plaintiff equipment and

    tools to perform delivery and installation work, Defendant provided and required Plaintiff




                                             3
Case 6:21-cv-00004-ACC-DCI Document 1 Filed 01/04/21 Page 4 of 7 PageID 4




    and other similar employees to wear a uniform, Defendant controlled and directed the work

    performed by Plaintiff, Defendant set Plaintiff’s work hours and responsibilities, and

    Plaintiff relied upon Defendant for his employment and work and was not free to actively

    work elsewhere during the time periods that Defendant scheduled him to work.

                           PLAINTIFF’S WORK FOR DEFENDANT

 17. In or about July 2018, Defendants hired Plaintiff to perform delivery and installation

    services to Defendants’ customers within the Orlando area.

 18. After hiring Plaintiff, Defendant intentionally misclassified Plaintiff as an independent

    contractor so they could avoid having to pay federal taxes to the Internal Revenue Service

    (“IRS”) and instead require Plaintiff to solely incur this tax penalty.

 19. Defendants paid Plaintiff at a regular hourly rate of fourteen dollars ($14.00) per hour.

 20. During his employment, Plaintiff regularly worked in excess of forty (40) hours per week

    but was not properly compensated in accordance with the FLSA for all of the overtime

    hours he worked.

 21. Indeed, Defendants would regularly deduct thirty (30) minutes per day from Plaintiff’s pay

    checks, regardless of whether he worked through his lunch periods.

 22. Defendant was expressly aware of the work performed by Plaintiff, and in fact instructed

    and directed Plaintiff to perform much (if not all) of this work, but nevertheless required

    Plaintiff to continue working without receiving proper compensation for the hours worked

    during the relevant period of his employment.

                 COUNT I – FEDERAL OVERTIME WAGE VIOLATIONS

 23. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 22 as though set forth fully

    herein.




                                              4
Case 6:21-cv-00004-ACC-DCI Document 1 Filed 01/04/21 Page 5 of 7 PageID 5




 24. Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

    § 216(b).

 25. During the time period relevant to this lawsuit, Plaintiff regularly worked in excess of forty

    (40) hours per week.

 26. However, Defendants failed to properly compensate Plaintiff at a rate of time-and-one-half

    his regular hourly rate for hours worked over forty (40) per week as required under the

    FLSA.

 27. Further, Defendants regularly deducted thirty (30) minutes per day from Plaintiff’s pay

    checks, regardless of whether Plaintiff worked through his lunch breaks.

 28. Plaintiff is entitled to recover statutorily proscribed federal overtime wages at a rate time-

    and-one-half per hour, for all hours worked in excess of forty (40) per week.

 29. Plaintiff received a regular hourly rate of fourteen dollars ($14.00) per hour. However,

    Defendant failed to pay Plaintiff at his proper overtime rate of time-and-one-half his regular

    hourly rates for all hours of work Plaintiff performed in excess of forty (40) each week.

 30. Accordingly, Plaintiff is entitled to overtime wages at the rate of twenty-one dollars

    ($21.00) per hour for each hour worked over forty (40) in any given workweek.

 31. Accordingly, Plaintiff is entitled to recover damages for federal overtime wage violations

    during his employment.

 32. However, Defendants intentionally and/or willfully violated the FLSA or were reckless

    and/or indifferent as to their compliance with federal overtime law. Plaintiff is therefore

    entitled to liquidated (double) damages under federal law.

 33. As a direct and proximate result of Defendants’ conduct, Plaintiff has been damaged in an

    amount to be proven at trial, including, but not limited to, a sum equivalent to the unpaid




                                               5
  Case 6:21-cv-00004-ACC-DCI Document 1 Filed 01/04/21 Page 6 of 7 PageID 6




       overtime compensation as required by 29 U.S.C. § 216(b) and any such further damages as

       may be shown at the time of trial.

   34. Plaintiff has been required to retain the undersigned law firm to prosecute his claims and

       is therefore entitled to recover attorney’s fees and costs under the FLSA.

       WHEREFORE, Plaintiff, ROBERTO COREANO respectfully requests that this

Honorable Court enter judgment in his favor and against Defendants, FURNITURE

LIQUIDATORS USA, INC., (“FLUI”) and SAJID MUNIR, (“MUNIR”), and award Plaintiff: (a)

double unpaid overtime wages as provided by the FLSA to be paid by the Defendants, jointly and

severally; (b) all reasonable attorney’s fees and litigation costs as permitted under the FLSA; and

any and all such further relief as this Court may deem just and equitable under the circumstances.

                                DEMAND FOR JURY TRIAL

   Plaintiff, ROBERTO COREANO, hereby requests and demands a trial by jury on all

appropriate claims.

       Dated this 4th day of January 2021.

                                                     Respectfully Submitted,

                                                     USA EMPLOYMENT LAWYERS-
                                                     JORDAN RICHARDS, PLLC
                                                     805 E. Broward Blvd. Suite 301
                                                     Fort Lauderdale, Florida 33301
                                                     Ph: (954) 871-0050
                                                     Counsel for Plaintiff, Roberto Coreano

                                                     By: /s/ Jordan Richards
                                                     JORDAN RICHARDS, ESQUIRE
                                                     Florida Bar No. 108372
                                                     MELISSA SCOTT, ESQUIRE
                                                     Florida Bar No. 1010123
                                                     Jordan@jordanrichardspllc.com
                                                     Melissa@jordanrichardspllc.com
                                                     Jake@jordanrichardspllc.com




                                                6
 Case 6:21-cv-00004-ACC-DCI Document 1 Filed 01/04/21 Page 7 of 7 PageID 7




                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on January 4,

2021.

                                               By: /s/ Jordan Richards
                                               JORDAN RICHARDS, ESQUIRE
                                               Florida Bar No. 108372


                                    SERVICE LIST:




                                           7
